TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00125-CV





Dan Huckabee, Appellant


v.


Carl W. Kemp and C. W. Kemp Co., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 93-15453, HONORABLE PETER M. LOWRY, JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Joint Motion
Filed:   April 3, 1996
Do Not Publish